CLOPTON, J.
— The court having instructed the jury that they must.be satisfied from the evidence beyond all reasonable doubt'of the defendant’s guilt, was.requested by counsel for the accused to define what was meant by a reasonable doubt. The bill of exceptions recites : “ The court, in response to this request, stated to the jury, among other things,” if it appeared from the evidence, that the house was wilfully set on fire, and that any person other than the defendant might have set it on fire, they might acquit, but if satisfied from the evidence, that no person *55other than defendant could have set it on fire, it would be their duty to convict. To this instruction exception was taken. We must presume, in the absence of a showing otherwiso, that among other things stated, the court defined a reasonable doubt properly, and as clearly as practicable, and gave the instruction excepted to as illustrative of the practicable application of the rule. The doubt, which requires an acquittal, is a substantive, not a speculative or possible doubt; a doubt arising in the minds of the jury based on reason and- common sense, when applied in the examination and consideration of the entire evidence ; when the testimony is insufficient to produce an abiding conviction of the truth of the accusation. The line between might and could, as employed in the charge, and the possible innocence of the defendant is scarcely discernible. From motive and opportunity, in connection with the other evidence, the jury may have been convinced to a moral certainty, without entering the field of speculation, whether any other person might, or no other person could, have set the house on fire.
If it be supposed that the charge is defective in respect to the degree of proof requisite to show that the house was wilfully set on fire, the defect is remedied by its connection with the preceding charge. An instruction, explanatory of another charge, should be considered in connection therewith ; and if when considered together, they assert a correct proposition, the judgment will not be reversed, though the explanatory charge, as a separate and disconnected instruction, may not express all the elements of the proposition. The instruction goes as far as the defendant had a right to ask.— O'Donnell v. Rodiger, 76 Ala. 222.
Affirmed.